Citation Nr: 0023475	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  95-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in November 1993.  

In February 1994, by implementation of a determination of the 
Hearing Officer, the RO granted an increased (compensable) 
evaluation of 10 percent for maxillary sinusitis effective 
from April 10, 1992, the date of the reopened claim for 
increased compensation benefits.

The case was most recently before the Board of Veterans' 
Appeals (Board) in May 1999.  After adjudicating other issues 
then pending on appeal, the Board remanded the claim of 
entitlement to an increased evaluation for maxillary 
sinusitis to the RO for further development and adjudicative 
actions.

In August 1999 and February 2000, the RO affirmed the 10 
percent evaluation for maxillary sinusitis.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Maxillary sinusitis, both prior and subsequent to October 
7, 1996, has been productive of disablement compatible with 
not more than moderate impairment, with discharge or crusting 
or scabbing, infrequent headaches.

2.  From October 7, 1996, maxillary sinusitis has been 
productive of disablement compatible with not more than one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six nonincapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6513 (effective prior to October 7, 1996);  38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6513; 61 Fed. Reg. 46720-46731 (Sept. 
5, 1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was treated for 
maxillary sinusitis.  He was hospitalized in April 1943 for 
treatment of chronic bilateral maxillary sinusitis, non-
suppurative of undetermined cause.

In January 1948 the RO, in pertinent part, granted 
entitlement to service connection for maxillary sinusitis, 
with assignment of a noncompensable evaluation.

VA conducted a medical examination of the veteran in October 
1992.  He complained of pain around his eyes and a lot of 
trouble with his nose.  He was not specific.  He had a 
prescription for Beconase nasal inhaler.  On examination the 
facial areas of the temple and maxillary areas were non 
tender to pressure.  The examination diagnosis was maxillary 
sinusitis.  Associated with the examination report was a 
radiographic study from the previous January showing 
developmental absence of the frontal sinuses.  The remainder 
of the sinuses were normally developed and aerated, and 
appeared normal.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in November 1993, a transcript of 
which has been associated with the claims file.  The veteran 
discussed difficulties breathing from the right nostril.

Associated with the claims file is a substantial quantity of 
VA medical treatment reports primarily referable to disorders 
not pertinent to current appeal.

VA conducted a medical examination of the veteran in July 
1999.  He reported having been treated for sinusitis.  He 
complained of chronic nasal congestion.  He reported he was 
on nasal steroids for nasal congestion which helped some, but 
he continued to have problems breathing through his nose.  

On examination the nose appeared to be relatively atrophic.  
On nasal endoscopy the mucosa was pale; however, on the right 
side the osteomeatal complex was open with no evidence of pus 
or swelling.  The ethmoids and antrum could not be 
visualized.  On the left side the osteomeatal complex 
appeared to be swollen shut with edema.  There was no pus or 
polyps.  

The examiner recorded that he was unable to obtain a 
computerized tomographic scan of the sinuses because the 
veteran was frightened and unable to tolerate the procedure.  
The examination diagnosis was rhinitis.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medica-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the diseases of the nose and throat was 
amended, effective October 7, 1996.  61 Fed. Reg. 46720-46731 
(1999).  Thus, the regulatory criteria governing the 
evaluation of the appellant's maxillary sinusitis changed 
while his claim was pending, previously filed on April 10, 
1992.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, evaluations for maxillary 
sinusitis ranged from noncompensable to 50 percent.  A 
noncompensable evaluation was assigned for chronic maxillary 
sinusitis with x-ray manifestations only, with symptoms mild 
or occasional.  A 10 percent evaluation was assigned for 
moderate chronic maxillary sinusitis with discharge or 
crusting or scabbing, infrequent headaches.  

A 30 percent evaluation was assigned for severe chronic 
maxillary sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  

A 50 percent evaluation was assigned for postoperative 
chronic maxillary sinusitis, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  38 C.F.R. § 4.97; 
Diagnostic Code 6513 (effective prior to October 7, 1996).

Under the current regulations, evaluations for chronic 
maxillary sinusitis range from noncompensable to 50 percent.  
A noncompensable evaluation may be assigned for chronic 
maxillary sinusitis detected by x-ray only.  A 10 percent 
evaluation may be assigned for chronic maxillary sinusitis 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six nonincapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 30 percent evaluation may be assigned for chronic maxillary 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six nonincapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation may be assigned for chronic maxillary sinusitis 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97; 
Diagnostic Code 6513 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resoling each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board notes that the veteran's claim for an 
evaluation in excess of 10 percent for his maxillary 
sinusitis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his maxillary sinusitis (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an evaluation in excess of 10 percent for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the previous 
remands of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard, the Board notes that the veteran was afforded 
a contemporaneous comprehensive examination to ascertain the 
current nature and extent of severity of his maxillary 
sinusitis.  He was given the opportunity to identify and/or 
submit additional evidence in support of his claim for an 
increased evaluation for his chronic maxillary sinusitis.  


A substantial quantity of medical records was obtained and 
associated with the claims file.  Overall the veteran 
provided testimony before a Hearing Officer at the RO, and 
was also examined by VA previously in 1992.  The Board is 
satisfied that the evidentiary record is sufficiently 
complete, and that there is no further duty to assist the 
veteran in the development of his appeal.

The evidentiary record shows that when examined by VA in 1992 
the veteran complained of pain and related difficulties with 
his nose; however, on examination the maxillary areas were 
nontender to pressure.  The radiographic study at that time 
disclosed that while there was developmental absence of the 
frontal sinuses, the remainder of the sinuses were seen are 
normally developed, aerated, and normal.

The 1999 VA examination report shows the veteran complained 
of chronic nasal congestion with need for nasal steroids, and 
difficulty breathing.  The Board notes in passing that 
service connection has been granted for chronic obstructive 
pulmonary disease with bronchitis which is rated as 30 
percent disabling.  

Direct clinical inspection disclosed on nasal endoscopy that 
the mucosa was pale.  On the left the osteomeatal complex 
appeared swollen shut with edema, and on the right it was 
open with no evidence of pus or swelling.  The veteran 
provided additional information referable to his sinusitis at 
the RO hearing, and the VA treatment reports on file are for 
the most part referable to nonpertinent disorders.

The Board finds that in view of the evidentiary record in its 
entirety, no basis has been found upon which to predicate a 
grant of entitlement to an increased evaluation for the 
veteran's chronic maxillary sinusitis under the previous or 
amended criteria.  


Neither the previous nor the amended criteria have been 
satisfied for the next higher evaluation of 30 percent.  In 
this regard, as to the previous criteria, the Board notes 
that no VA examiner has classified the veteran's sinusitis as 
severe in nature.  

In fact, sinusitis was not even diagnosed when the veteran 
was most recently examined by VA for this disorder in 1999.  

Rather minimal clinical findings reported on examination do 
not provide a basis for assignment of an increased 
evaluation.  A severe maxillary sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence is 
simply not shown.

As to application of the amended criteria, the Board notes 
that the next higher evaluation of 30 percent requires three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) of antibiotic 
treatment.  This has not been shown by the evidentiary 
record.  

There have not been more than six nonincapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The amended criteria for 
assignment of an increased evaluation of 30 percent for the 
veteran's chronic maxillary sinusitis have not been 
satisfied.

The Board finds that no question has been presented as to 
which of two evaluations would more properly classify the 
severity of the veteran's chronic maxillary sinusitis.  
38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for maxillary sinusitis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
maxillary sinusitis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

